Exhibit 10.14 PARTICIPATION AGREEMENT JDZ Block 2 This Participation Agreement (“Agreement”) made and entered into this 2nd day of March, 2006 by and between Sinopec International Petroleum Exploration and Production Co. Nigeria Limited,a company incorporated in the federal republic of Nigeria (hereinafter referred to as “SIPEC”) and Sinopec International Petroleum Exploration and Production Corporation, a company incorporated in China (hereinafter referred to as “SIPEC Parent”); Addax Energy Nigeria Limited, a company incorporated in the Federal Republic of Nigeria (hereinafter referred to as “Addax”) and Addax Petroleum Corporation, a company incorporated in Canada (hereinafter referred to as “Addax Parent”); and ERHC Energy, Inc., a corporation organized and existing under the laws of the State of Colorado, U.S.A. (hereinafter referred to as “ERHC”). Each of ERHC, Addax and Sinopec is individually a “Party” and they are collectively the “Parties” to this Agreement WITNESSETH: WHEREAS, ERHC holds rights under certain agreements between itself, the Government of São Tomé e Príncipe and the Joint Development Authority (the “JDA”) of the Nigeria-São Tomé e Príncipe Joint Development Zone (the “JDZ”), to wit: • The Memorandum of Agreement between the Democratic Republic of São Tomé e Príncipe and ERHC dated May 21,2001; and • Option Agreement between the Democratic Republic of São Tomé e Príncipe and ERHC dated April 2,2003; and • Administration Agreement between the JDA and ERHC dated April 7, 2003 (collectively hereinafter referred to as the “Option Agreements”); and WHEREAS, the Option Agreements allow ERHC to elect to acquire from the JDA participating interests in certain Blocks within the JDZ; and WHEREAS, the Parties acknowledge that under the terms of the Option Agreements ERHC has elected to acquire and was awarded a Participating Interest of thirty percent (30%) in Block 2, subject to the terms of a Production Sharing Contract that will be negotiated between the JDA and all of the non-Government acquiring parties to Block 2 (“PSC”) (“Option Interest”); and 1 WHEREAS, The Parties acknowledge that Pioneer/Devon/ERHC submitted a bid and was awarded a thirty-five (35%) participating interest in Block 2, subject to the terms of a PSC that will be negotiated between all of the acquiring parties to Block 2 (“Bid Interest”); and WHEREAS, Devon withdrew from the Devon/Pioneer/ERHC consortium as of 22 June 200S and Pioneer has withdrawn from the Pioneer/ERHC consortium and from further participation in the negotiation of the Block 2 PSC as of 6 February 2006 and therefore ERHC owns all of the rights to the Bid Interest; and WHEREAS, ERHC desires to assign, transfer, or otherwise convey such rights owned by ERHC that will enable SIPEC to acquire a total Participating Interest of twenty eight point sixty-seven one hundredths percent (28.67%), comprised of eighteen and sixty-seven one hundredths percent (18.67%) of Bid
